QUARLES, C. J.
For the reasons stated in the dissenting opinion prepared by me in Ponting v. Isaman, ante, p. 577, 65 Pac. 434, I dissent from the conclusion reached in this case. One feature appears in this case which does not exist in the Isaman case, and that is the fact that the appellant in this ease charged his expenses and six dollars per diem for time spent in going from his home to the county site and returning. This fact, to my mind, is contrary to the conclusion that “he honestly believed” that he was entitled to the fees that he charged and collected. The judgment in this case should be affirmed.